I concur in the result reached, and quite generally with the law as enunciated in the opinion. However, the case has been given more serious consideration than it deserves, and I do not wish to have it understood from language employed in the opinion that it is within the legislative province to confer general jurisdiction upon courts of equity in strictly criminal actions. Injunctions against nuisances, trespass, riot operations or threatened operations in defiance of the law, and the like, are in an entirely different category, and the authority of a court of equity to interfere in such cases has universally been recognized. An injunction against the further violation of a criminal statute by an offender, embraced in a judgment of conviction, is, to say the least, anomalous. He is enjoined by the law itself, and for subsequent breach must be accorded the same character of trial guaranteed him by the Constitution. *Page 379